Citation Nr: 0320056	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  01-02 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to service connection for residuals of a left 
ankle injury.

3.  Entitlement to service connection for residuals of a 
right hip injury.

4.  Entitlement to service connection for residuals of a left 
hip injury.

5.  Entitlement to service connection for residuals of a 
cervical spine injury. 

6.  Entitlement to service connection for residuals of a back 
injury. 

7.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND 

The veteran had military service from March 1974 to April 
1975.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has the duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim 
that includes providing a medical examination or obtaining a 
medical opinion when the evidence of record does not contain 
sufficient competent medical evidence to decide a claim.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(c)(4). 

On the basis of the evidence of record, the Board determines 
that additional evidentiary development, which includes 
providing a medical examination and obtaining a medical 
opinion, is required.  Therefore, in order to assist the 
veteran in developing the evidence necessary to substantiate 
his claim, case is remanded for the following action:

1.  Ensure compliance with VCAA 
provisions, pertaining to the duty to 
notify and to the duty to assist.  The 
notice should include the type of 
evidence, not previously submitted, to 
substantiate the claims.  On the claim for 
PTSD, notified the veteran that evidence 
from sources other than the service 
records may be used to support his claim.  
38 C.F.R. § 3.304(f)(3).  Also, the 
veteran should be notified that VA will 
obtain records of Federal agencies, 
including Social Security records and VA 
records, he identifies; and that he is 
responsible for identifying and submitting 
records from State or local governments, 
private health-care providers, current or 
former employers and other non-Federal 
governmental sources, unless he signs a 
release, which would authorize VA to 
obtain them. 

2.  Ask the veteran to identify the names, 
addresses, and approximate dates of 
treatment by all VA and non-VA health-care 
providers who have treated him.  
Specifically, the veteran is asked to 
provide medical records, pertaining to a 
spinal injury he sustained in a motor 
vehicle accident after service.  If 
necessary, ask the veteran for 
authorization to release the records not 
in the custody of a Federal Agency. 

3.  Schedule a VA psychiatric examination 
to determine whether the veteran has PTSD.  
The examination should include 
psychological testing, including the tests 
for PTSD.  The examiner should express an 
opinion as to whether the veteran has PTSD 
related to an in-service stressor.  The 
claims file must be made available to the 
examiner for review. 

4.  Schedule a VA orthopedic examination 
to determine whether the veteran has any 
residuals of right Achilles tendonitis, or 
of left ankle, bilateral hip, back or 
cervical injuries.  The examiner should 
express an opinion as to whether any 
current left ankle, bilateral hip, back or 
cervical disability is related to either 
airborne training, including parachute 
jumps, in service or to injuries, 
including a spinal torsion injury, 
sustained after service in a vehicle 
accident.  The claims file must be made 
available to the examiner for review. 

5.  After the requested development has 
been completed, adjudicate the claims.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.    

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


______________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).







